                                                                                                         '
     Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 1 of 7 PageID. I #: 10
                                                                                                 ;I !FILED
                                                                                                 'I              :
                                                                                                 ,I .
                                                                                                     I           I

                                 UNITED STATES DISTRCT COURT                                     MAV 19 2021
                               EASTERN DISTRCT OF MISSOURI                                               1       I
                                                                                         U. S. DISTRICT COURT
                                                                                             1

                                    EASTERN DMSION                                     EASTER~ DISTRICT OF'MO
                                                                                           I I ~T. LOUIS
                                                                                             I       I




UNITED STATES OF AMERICA,                              )                                     I!
                                                                                             I       I
                                                       )                                             I
                                                                                                     I

         Plaintiff,                                    )
                                                       )                                     • I
                                                                                                     I


v.                                                     )
                                                       )        4:21CR00321iI MTS/SPM.
                                                       )                                             I


SHANE M. JOHNSON,                                      )
                                                       )
         Defendant.                                    )

                                          INDICTMENT

The Grand Jury charges that:

A.       Introduction

         At all times material to this Indictment, unless otherwise specified below:
                                                                                                 I




         1.      The International Brotherhood of Electrical Workers, Local No. 1 (''IBEW Local

No. 1") was a union in St. Louis, Missouri that operated a Health and Welfare Fund, ~hich is an

employee benefit plan subject to any provision of title I of the Employee Retiremt:pnt Income
                                                                                                 I




Security Act of 1974 ("ERISA").
                                                                                                 '
         2.      With IBEW Local No. l's Health and Welfare Fund, the union offered disability

benefits-in the form of income replacement payments-to union members who bec~e totally

disabled. To qualify for disability benefits from IBEW Local No. l's Health and Welfare Fund,I




union members were required to "notify[] the Fund office upon release to return t~ work." In

addition, the qualification requirements for IBEW Local No. 1 's disability benefits stated that
                                                                                             f

                                                                                             I
                                                                                         I   I               '
" [d]isability benefits will not be paid for any period ... [d]uring which ... [the uniori hi~mber is]
                                                                                         !
                                                                                         .
                                                                                             I II
                                                                                             I               I

not under the care of a Physician."                                                          I


                                                                                         :                   I



                                                  1
     Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 2 of 7 PageID #: 11


                                                                                                :I
,        3.    To request and obtain disability benefits from IBEW Local No. 1's iffiealth and
                                                                                                II       I ,'
Welfare Fund, union members were to submit a form titled: "weekly disability benJfit:report."
                                                                                :!
                                                                                                :        :
Included in the weekly disability benefit report was a section for the union member'.~ attending
                                                                                                         I

                                                                                                ,I
physician to complete. The attending physician's portion of the weekly disability be~efit report

required the union member's physician to describe the nature of the union member's [injury and
                                                                                                     I

list the dates of treatment for that injury. The union member's attending physician also had to sign

the weekly disability benefit report.

         4.    Defendant Shane M. Johnson lived in Fenton, Missouri, within the East~m District

of Missouri. The defendant worked as an electrician in the Eastern District of Missour~ and was a
                                                                                                     '
member of IBEW Local No. l's union. The defendant became a member ofIBEW Local No. l's

union on or about December 1, 2016.

B.       The Scheme to Defraud

         5.    It was part of the scheme to defraud that from between August of 2017 ~d August

of 2019, the defendant submitted fraudulent requests for disability benefits to IBEW Lqcal No. l's

Health and Welfare Fund office, which was within the Eastern District of Missouri. The defendant

faxed each of his :fraudulent requests for disability benefits to IBEW Local No. l's Health and

Welfare Fund office from a FedEx store in Fenton, Missouri.

         6.    It was further part of the scheme and artifice that the defendant included in each of
                                                                                          ,I
his :fraudulent requests for disability benefits a forged "ATTENDING PHtSICIAN'S

DISABILITY STATEMENT." These forged statements were purportedly completed:and signed

by W.P.W., who was a medical doctor in Fenton, Missouri who had previously !treated the
                                                                                            i

defendant for a prior medical condition. Each of the forged statements submitted by th~I defendant
                                                                                            !
                                                                                            I




                                                2




                                                                                      '
                                                                                      I I
                                                                                            i           I


  Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 3 of 7 PageID'! #: 12
                                                                                            :I ,
                                                                                                        I ,

included W.P.W.'s medical conclusion that the defendant was "disabled (unable to wlrk)." But,
                                                                                            I           I

in truth and fact, W.P.W. did not draft-nor did he sign-any of the fraudulent statemehts.
                                                                                            I       I
       7.      It was further part of the scheme and artifice that, by submitting the fraudulent
                                                                                            I1                ·

requests for disability benefits to IBEW Local No. l's Health and Welfare Fund, the/ defendant
                                                                                                    '

caused IBEW Local No. 1 to send the defendant disability benefit payments. Before op. or about

March 5, 2018, IBEW Local No. 1 responded to the defendant's fraudulent requests for disability
                                                                                                    I


benefits by providing the defendant with checks (via mail or in-person pick-up) drawn from IBEW

Local No. 1's PNC Bank business bank account ******2708.

        8.     It was further part of the scheme and artifice that, after receiving the disability

benefit checks from IBEW Local No. l's Health and Welfare Fund, the defendant either cashed
                                                                                                !

those checks or deposited them into his U.S. Bank personal checking account**** ****'6991.
                                                                                                I

       9.      It was further part of the scheme and artifice that, on or about March       5l 2018, the
                                                                                                l


defendant completed and signed a "direct deposit authorization agreement" with IBE\\'i Local No.
                                                                                                !
1. In that agreement, the defendant authorized IBEW Local No. 1 to place the defendant':s disability
                                                                                                I

                                                                                                I


payments "electronically in [his] checking account[.]" The defendant further requested ~at IBEW
                                                                                                '
Local No. 1 wire disability benefit payments to the defendant's U.S. Bank personal checking
                                                                                                '

account**** **** 6991. After on or about March 5, 2018, IBEW Local No. 1 respo~ded to the

defendant's fraudulent requests for disability benefits by wiring the disability benefit funds to the
                                                                                            !
                                                                                        I   I
defendant's U.S. Bank personal checking account******** 6991 via an interstate wire transfer.
                                                                                        'I



       10.     It was further part of the scheme and artifice that, in response to the defendant's
                                                                                            I




fraudulent requests for disability benefits, IBEW Local No. 1's Health and Welfare Fuhd paid the
                                                                                        '


defendant a total of $13,390.



                                                 3
  Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 4 of 7 PageID #: 13



C.      Wire Transactions

                                      COUNTS ONE-FOUR
                                   (Wire Fraud: 18 U.S.C. § 1343)                               ''I
                                                                                                        '
        11.     The allegations included in Paragraphs 1 through 10 of this Indictment ~e hereby
                                                                                                'I
                                                                                                    '
                                                                                                    '
incorporated by reference as if fully set forth herein.

        12.      On or about the dates included below, within the Eastern District of Missouri, and

elsewhere, for the purpose of executing the above-described scheme to defraud and ob~ain money
                                                                                                    '

and property by means of false and :fraudulent pretenses, representations and promises ,mid for the
                                                                                                    i

purpose of executing the same,

                                       SHANE M. JOHNSON,

the defendant herein, did knowingly cause to be transmitted by means of wire communication in

and affecting interstate commerce, certain writings, signs, signals, pictures, or sounds, including

interstate wire transfers in the amounts described below, which were IBEW Local
                                                                             :
                                                                                No. l's
                                                                                                I

disability benefit funds that were transferred via interstate wire transmission from IBBW
                                                                                       I
                                                                                          Local
                                                                                                I

                                                                                                i
No. 1's PNC Bank business bank account ******2708 to the defendant's U.S. Bru.µc personal

checking account**** **** 6991.

~omts-        -,lf_·_- __-:-,.--__ 'Date.0,f''W.ir~ '[ran;s;fe~ ~ . ·. -- . J[~---~~-~~-~ Amount--~=--~~]
       1                            5/25/2018                                   $2,100.96, I
       2                             6/1/2018                                    $420.19 :I
       3                            6/8/2018                                     $420.19    •   1
                                                                                                I


       4                            6/15/2018                                    $420.19 i

       All in violation of Title 18, United States Code, Section 1343.

                                         COUNT FIVE
                          (Aggravated Identity Theft: 18 U.S.C. § 1028A)

        13.     Each of the allegations of Paragraphs 1 through 12 of this Indictme;d.t is hereby
                                                                                            ,               I
                                                                                                            I
incorporated by reference as if fully set forth herein.

                                                    4
  Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 5 of 7 PageID #: 14



        14.     On or about May 21, 2018, within the Eastern District of Missouri, the(Jefendant,
                                                                                           ,I
                                                                                           I, II :
                                      SHANE M. JOHNSON,                                    'I
                                                                                           I:
                                                                                           II
did knowingly use, without lawful authority, a means of identification of another per~o:i:i, to wit,
                                                                                                   i '
the name of W.P.W., during and in relation to a felony violation enumerated in 1~ U.S.C. §

1028A(c), to wit, wire fraud, in violation of 18 U.S.C. § 1343, knowing that th~: means of

identification belonged to another actual person, in that the defendant submitted a: fraudulent

request for disability benefits to IBEW Local No. l's Health and Welfare Fund office arid included

in that request a forged signature and statement from W.P.W. (a medical doctor) repre~enting that

the defendant was disabled.

       All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                      COUNT SIX
                     (Theft From Employee Benefit Plan: 18 U.S.C. § 664)

        15.    Each of the allegations of Paragraphs 1 through 14 of this Indictme°;t is hereby
                                                                                               !
incorporated by reference as if fully set forth herein.                                        ,

        16.    From on or about August 2, 2017, to on or about August 27, 2019,! within the

Eastern District of Missouri, the defendant,

                                     SHANE M. JOHNSON,

did embezzle, steal and unlawfully and willfully abstract and convert to his own ~se in the

approximate amount of $13,390, the moneys, funds, securities, premiums, credits, i>toperty and
                                                                                           !
other assets of IBEW Local No. l's Health and Welfare Fund, an employee welfare benefit plan

subject to title I of the Employee Retirement Income Security Act of 1974 and of a fun4 connected
                                                                                           '

with such plan, in that the defendant submitted fraudulent requests for disability benedts;to IBEW
                                                                                       ;I :
Local No. 1 's Health and Welfare Fund office, which included forged statements from a doctor
                                                                                       I   I
                                                                                      ,I 'I
representing that the defendant was disabled, when-in truth and fact-the doctor neither
                                                                           :I
                                             5
                                                                                      I 1


                                                                                      I            :
                                                                                            ,I
  Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 6 of 7 PageIDI! #: 15
                                                                                            I           I
                                                                                            Ii
                                                                                            I           I '
completed nor signed any of the fraudulent statements. Those fraudulent requests fci~ disability
                                                                                            II :
benefits caused IBEW Local No. l's Health and Welfare Fund office to pay the defeJdant a total
                                                                                                    I
                                                                                                    I
                                                                                            ,       I
sum of $13,390, to which the defendant was not entitled.                                            I
                                                                                                    '
                                                                                                    I

       All in violation of Title 18, United States Code, Section 664.

                                FORFEITURE ALLEGATION

       The United States Attorney further alleges there is probable cause that:
                                                                                                    I

       1.      Pursuant to Title 18, United States Code, Sections 982(a)(2), upon convi.ction of an

offense in violation of Title 18, United States Code, Section 1343, as set forth in Counts One
                                                                                                !


through Four, the defendant shall forfeit to the United States of America any property constituting,
                                                                                                I


or derived from, any proceeds obtained, directly or indirectly, as a result of such: violation.

Subject to forfeiture is a sum of money equal to the total value of any property, real o\· personal,

constituting or derived from any proceeds traceable to such violation, which is at least $13,390.
                                                                                                I


       4.      If any of the property described above, as a result of any act or omis~ion of the

defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               C.     has been placed beyond the jurisdiction of the court;

               d.     has been substantially diminished in value; or                    ''!
                                                                                        'i '
               e.     has been commingled with other property which cannot be divided

                      without difficulty,




                                                 6
 Case: 4:21-cr-00321-MTS Doc. #: 2 Filed: 05/19/21 Page: 7 of 7 PageIDII II #: 16
                                                                                       I




the United States of America will be entitled to the forfeiture of substitute property p9suant to
                                                                                       'I
Title 21, United States Code, Section 853(p).

Dated: - - - - - - -                                 A TRUE BILL.



                                                     FOREPERSON

SAYLER A. FLEMING
United States Attorney


Derek J. Wiseman, #67257MO
Assistant United States Attorney




                                                                                       !
                                                                                       I




                                                7
